11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Michael Shawn Payne
Appellant
Vs.                   No. 11-01-00100-CR B Appeal from Taylor County
State of Texas
Appellee
 
Appellant has filed in this court a pro se
motion to withdraw his appeal. 
Appellant states that he is eligible for parole, that this appeal is
limiting his educational and working privileges, and that he feels it is in his
best interest to withdraw his appeal. Appellants=s motion is handwritten and signed by appellant.   TEX.R.APP.P. 42.2.  We note that appellant=s court-appointed counsel has filed an Anders
brief.[1]
The motion is granted, and the appeal is
dismissed.  
 
PER CURIAM
 
August 15, 2002
Do not publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.




[1] Anders v. California, 386 U.S. 738 (1967).  See also 
Stafford v. State, 813 S.W.2d 503 (Tex.Cr.App.1991); High v. State, 573
S.W.2d 807 (Tex.Cr.App.1978); Currie v. State, 516 S.W.2d 684 
(Tex.Cr.App.1974); and Gainous v. State, 436 S.W.2d 137 (Tex.Cr.App.1969).